— Appeal by the defendant, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County (Goldman, J.), rendered October 2, 1986, as convicted him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposed sentence.
Ordered that the judgment is affirmed insofar as appealed from.
By failing to specifically object during the trial, the defendant did not preserve for appellate review as a matter of law his challenges to the trial court’s charge (see, CPL 470.05 [2]). Moreover, review of these claims as a matter of discretion in the interest of justice is not warranted under the circumstances. Mangano, J. P., Lawrence, Eiber and Spatt, JJ., concur.